Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Annual Report of National Golf Emporium, Inc. (the “Company”) on Form 10-K for theyear endingSeptember 30, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Bryan Sawarynski, Chief Executive Officer and Chief Financial Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. SuchAnnual Report on Form 10-K for theyear endingSeptember 30, 2009, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Annual Report on Form 10-K for theyear endingSeptember 30, 2009, fairly presents, in all material respects, the financial condition and results of operations of National Golf Emporium, Inc. Date: November 13, 2009 By: /s/ Bryan Sawarynski Bryan Sawarynski Chief Financial Officer
